On Petition to Rehear.
Petition to rehear has been filed in these cases in which petitioners rely strongly upon the case of Osborn et al. v. City of Nashville, 182 Tenn. 197, 185 S. W. 2d 510. In that case the evidence showed that defendant Collins had painted the sidewalk with thick, glossy paint some five months prior to the accident; that this made a slippery surface on the sidewalk when it was wet • that the unpainted sidewalk on either side of the painted sidewalk was not abnormally slippery when wet. The evidence further showed that prior to plaintiff’s fall, others had slipped and fallen on the painted sidewalk when it was wet; that city policemen and firemen on foot and in patrol cars in the street, had passed the painted sidewalk and observed its condition. The evidence also showed that if the specific kind of paint applied by defendant Collins was applied to an unclean surface, such misapplication would result in a slick and slippery surface, and that defendant Collins had ap*63plied the paint without first washing or cleaning the sidewalk. This condition had existed continuously for months.
We have no such condition in the present cases, as there was a thin layer of mud in an alleyway on which Mrs. Hood stepped at the time she fell. We held that this thin layer of mud was not an act of negligence and, therefore, it was not necessary to go into the question of the contributory negligence of plaintiffs. Municipalities are not insurers and liable for every type of accident in a street. No such burden is placed upon them. Dillon on Municipal Corporations, 5th Ed., Vol. 4, Section 1696, pp. 2963, 2964.
We find no merit in the petition to rehear and it is denied.
All concur.